Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1 has been amended as follows:

1. (Currently Amended)	A tunnel junction device comprising a Josephson tunnel junction device, the tunnel junction device comprising:
	a first conducting layer having a height dimension greater than a width dimension;
	an oxide layer formed on the first conducting layer; and
a second conducting layer formed on the oxide layer covering a top surface and a side portion of the first conducting layer, such that an angled portion of the second conducting layer a third conducting layer interposed between the angled portion of the second conducting layer and the top surface of the first conducting layer.
 
Authorization for this examiner’s amendment was given by Duane Minley on 03/09/2021.



Allowable Subject Matter

Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Hunt (US 5945383 A) and Sung et al (US 5750474 A) are hereby cited as the closest prior arts. Figure 4 of Hunt teaches a superconducting device comprising a first conducting layer (16) and a second conducting layer (10) with a tunnel junction formed between the electrodes. Further, Figure 3 of Sung teaches a superconductor-insulator-superconductor Josephson tunnel junction.
 
However, none of the above prior arts alone or in combination with other arts teaches a tunnel junction device comprising a Josephson tunnel junction device comprising “a second conducting layer formed on the oxide layer covering a top surface and a side portion of the first conducting layer, such that an angled portion of the second conducting layer is positioned on the top surface of the first conducting layer, the angled portion having a surface that is neither parallel nor 

For these reasons, independent claim 1 is allowed.
Claims 2-15 are allowed, as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        03/09/2021